UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one):x Form 10-Ko Form 20 Fo Form 11 KoForm 10-Qo Form N-SARo Form N-CSR For Period Ended:March 31, 2012 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Zippy Bags, Inc. Full Name of Registrant N/A Former Name if Applicable 1844 South 3850 West #B Address of Principal Executive Office (Street and Number) Salt Lake City, UT84104 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Company has not been able to compile the requisite financial data and other narrative information necessary to enable it to complete the Company'sAnnual Report on Form 10-K byJune 29, 2012without unreasonable effort and expense. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Janet Somsen 890-5692 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). x Yes o No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion there of ?o Yesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. SIGNATURE Zippy Bags, Inc Date: June 29, 2012 By: /s/ Janet Somsen Janet Somsen President, Chief Executive Officer, Chief Financial Officer, Director (Principal Executive Officer, Chief Financial Officer, and Principal Accounting Officer)
